RIPPLE, Circuit Judge,
dissenting.
In denying benefits to the applicant, the Secretary and the majority have, in my view, frustrated the intent of both the Congress and the Wisconsin legislature.
It is clear that, in enacting 42 U.S.C. § 416(h)(2)(A), Congress intended that surviving child’s insurance benefits be made available to those children who, under the substantive law of the insured decedent’s domicile, would be considered a child of that insured decedent for purposes of intestate succession. The substantive legislative policy choice of Wisconsin has, in this respect, remained constant. Illegitimate children such as the applicant may inherit from their fathers as long as paternity has been established. At the time of the insured father’s death, Wisconsin simply had no procedure by which filiation could be established posthumously. Implementation of new procedures designed to facilitate establishing paternity did not change Wisconsin’s substantive law of intestate succession — the only relevant inquiry here. It simply provided a new procedure by which the necessary facts could be established. I find nothing in the federal statutory scheme or in the state substantive law of intestate succession which prevents the use of this new procedural tool to establish the necessary facts.
At the very least, before the court sanctions denial of benefits to this applicant, it ought to certify the state law question to the Wisconsin Supreme Court. Wisconsin may in fact be permitting retroactive posthumous filiation proceedings in intestacy matters and, indeed, may have permitted such an action in this very case. See supra note 4. Under these circumstances, simple fairness to the applicant requires that any ambiguity as to the content of state law be clarified.
For these reasons, I respectfully dissent.